Citation Nr: 1314594	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for recurring right ganglion cyst from October 1, 2006 to December 9, 2009.  

2.  Entitlement to a rating greater than 10 percent for recurring right ganglion cyst from December 10, 2009.  

3.  Entitlement to an initial compensable rating for left wrist scar secondary to recurring ganglion cyst from October 1, 2006 to December 9, 2009.  

4.  Entitlement to a rating greater than 10 percent for left wrist scar secondary to recurring ganglion cyst from December 10, 2009.

5.  Entitlement to an initial compensable rating for left knee scar, residual of left ACL reconstruction, from October 1, 2006 to December 9, 2009.  

6.  Entitlement to a rating greater than 10 percent for left knee scar, residual of left ACL reconstruction, from December 10, 2009.  

7.  Entitlement to an initial rating for status-post residuals of left anterior cruciate ligament (ACL) reconstruction with degenerative joint disease (DJD) greater than 10 percent from October 1, 2006 to December 9, 2009, and an evaluation greater than 30 percent from December 10, 2009.

8.  Entitlement to an initial compensable rating for chorioretinal scar of the left eye.

9.  Entitlement to an initial compensable rating for bilateral onychomycosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Winston-Salem, North Carolina, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and assigned each disability an initial noncompensable evaluation for status-post residuals of left ACL reconstruction with DJD, chorioretinal scar of the left eye, bilateral onychomycosis, recurring right ganglion cyst, left wrist scar secondary to recurring ganglion cyst, and left knee scar residual of left ACL reconstruction.  The effective date of each service connection award was October 1, 2006 (i.e., the date entitlement first arose immediately following the Veteran's honorable discharge from active duty on September 30, 2006, pursuant to 38 C.F.R. § 3.400).  Consideration must therefore be given regarding whether each issue warrants the assignment of separate ratings for separate periods of time, from October 1, 2006, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the appeal, a July 2010 rating decision assigned a 10 percent initial evaluation from October 1, 2006 to December 9, 2009, and a 30 percent evaluation from December 10, 2009, for residuals of status-post left knee ACL reconstruction with DJD; a 10 percent evaluation from December 10, 2009, for recurring right ganglion cyst; a 10 percent evaluation from December 10, 2009, for left wrist scar secondary to recurring ganglion cyst, and a 10 percent evaluation from December 10, 2009, for left knee scar residual of left ACL reconstruction.  The ratings as to the remaining issues and their respective time periods were confirmed.  As the maximum benefit contemplated in the applicable rating schedules has not been awarded, the appeal of the initial rating assigned to each of these disabilities remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes at this juncture that the Atlanta, Georgia, VA Regional Office (RO) is the current agency of original jurisdiction over this appeal.

In a September 2012 hearing, the appellant appeared before the undersigned Veterans Law Judge (VLJ) sitting at the RO to present oral testimony and submit evidence in support of his claim.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration by the Board.

For the reasons discussed below in the REMAND portion of this decision, the Board is REMANDING the following issues to the RO via the Appeals Management Center (AMC) in Washington, D.C: entitlement to an initial evaluation above 10 percent from October 1, 2006 to December 9, 2009, and an evaluation above 30 percent from December 10, 2009, for status-post residuals of left ACL reconstruction with DJD; entitlement to an initial compensable evaluation for chorioretinal scar of the left eye; and entitlement to an initial compensable evaluation for onychomycosis.  The Veteran will be notified by the RO if any further action is required on his part.  
FINDINGS OF FACT

1.  For the period from October 1, 2006 to the present, the recurring right ganglion cyst was manifested by an active cyst measuring 1.0 centimeters by 1.0 centimeters that is tender to the touch and causes painful motion of the right wrist.  Right wrist range of motion is to 50 degrees dorsiflexion and 50 degrees palmar flexion, limited at both ranges by onset of pain. 

2.  From October 1, 2006 to December 9, 2009, the left wrist scar secondary to surgery for recurring ganglion cyst is manifested by a single raised and keloided scar measuring 4.0 centimeters by 0.2 centimeters that is painful and tender.  

3.  Since December 10, 2009, the left wrist scar secondary to surgery for recurring ganglion cyst is manifested by a single raised and keloided scar measuring 4.0 centimeters by 0.2 centimeters that is painful and tender and produces demonstrable limitation of left wrist movement to a noncompensable degree.  

4.  For the period from October 1, 2006, to the present, the left knee scar, residual of left ACL reconstruction, is manifested by a single, painful, elevated, non-adherent linear scar measuring approximately 7.0 centimeters by 0.5 centimeters.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, and no higher, for recurring right ganglion cyst for the period from October 1, 2006 to December 9, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5020, 5214, 5215 (2012). 

2.  The criteria for an evaluation greater than 10 percent for recurring right ganglion cyst for the period from December 10, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5214, 5215 (2012). 

3.  The criteria for an initial 10 percent evaluation for left wrist scar, residual of surgery for a recurring ganglion cyst, for the period from October 1, 2006 to December 9, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7804 (2012).

4.  The criteria for an evaluation greater than 10 percent for left wrist scar, residual of surgery for a recurring ganglion cyst, from December 10, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5014, 5015, 7804 (2012).

5.  The criteria for an initial 10 percent evaluation for left knee scar, residual of left ACL reconstruction, from October 1, 2006 to December 9, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2012).

6.  The criteria for an evaluation greater than 10 percent for left knee scar, residual of left ACL reconstruction, from December 10, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

In accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The appeal pertains to the initial evaluations assigned for original grants of service connection, effective from October 1, 2006, which are downstream issues from the rating decision dated in December 2006, which initially established service connection for the disabilities adjudicated herein and assigned the initial evaluations being contested and their effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated.  It has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the issues on appeal, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

With respect only to those issues decided on the merits in this decision, VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the Veteran's service department and VA medical and examination records pertinent to treatment of the disabilities adjudicated herein have been obtained and associated with his claims file.  Furthermore, the Veteran was provided with VA examinations in May 2006 and December 2009 to assess the severity of the service connected disabilities decided herein.  These examinations and their findings are predicated on review of the Veteran's pertinent clinical history and are thus adequate for VA adjudication and compensation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the September 2012 Board hearing, the undersigned VLJ's questions and the Veteran's oral testimony focused on the elements necessary to substantiate his claim for higher initial evaluations for his service-connected disabilities (e.g., those adjudicated herein).  The undersigned VLJ has also clarified each issue on appeal  [See Transcript of September 13, 2012 Board hearing.]  Thus, the Board finds compliance with the obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

The Board is ultimately satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary with respect only to the issues decided on the merits herein.  The Board notes that the Veteran is unrepresented in the current appeal, but that he has received ample assistance from VA in the development of his claims and has had opportunity to submit additional evidence in support of the claims.  He has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issues decided herein.  Furthermore, the Board has searched the Veteran's claim on the Virtual VA electronic database for any other additional medical records pertinent to his claim.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the issues decided herein, and thus no additional assistance or notification is required in this regard.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2012).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).  

When rating musculoskeletal disabilities such as the knee and wrist disorders at issue, functional loss due to pain must be considered.  A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal focus is from October 1, 2006, based on the date entitlement to VA compensation arose immediately following the date of the Veteran's separation from active duty on September 30, 2006.  See 38 C.F.R. § 3.400 (2012).

(a.)  Entitlement to an initial compensable evaluation for recurring right ganglion cyst from October 1, 2006 to December 10, 2009, and an evaluation greater than 10 percent for recurring right ganglion cyst from December 10, 2009

The Veteran's service medical records show onset of a recurring right ganglion cyst during active duty.  In his testimony before the Board in September 2012, he indicated that his physicians had advised him against treating his recurring right ganglion cyst with surgical excision because removing the existing cyst would not ensure that it would not reappear, given its recurring nature.  

The recurring right ganglion cyst is rated as synovitis under the criteria contained in 38 C.F.R. § 4.71a, Diagnostic Code 5020 (2012), which evaluates disability on the basis of limitation of motion of the affected part as analogous to arthritis.  Thus, the right wrist is the joint that will be evaluated for purposes of rating the recurring right ganglion cyst.  The Board notes that the VA treatment records indicate that the Veteran is ambidextrous, meaning that when rating impairment of his right and left upper extremity, either could be rated as his dominant or major upper extremity.  
The rating criteria provide that limitation of motion of the major and minor wrist with dorsiflexion less than 15 degrees warrants the assignment of a 10 percent evaluation.  Limitation of motion of the major and minor wrist with palmar flexion limited in line with the forearm warrants the assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).  To be rated above 10 percent requires a clinical demonstration of ankylosis of the affected wrist joint.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2012).

The Board must also consider the applicability of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012), and rate the right wrist on the basis of painful motion due to arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

As relevant, the clinical evidence pertinent to the period from October 1, 2006 to the present includes VA examinations conducted in 2006 and on December 10, 2009, and service hospital outpatient treatment reports showing the presence of a round-shaped ganglion cyst on the Veteran's right wrist, measuring 1.0 centimeters by 1.0 centimeters, that is soft, elevated, and tender to palpation.  There is no adherence of the cyst to the underlying musculoskeletal structure.  The right wrist is not ankylosed and he displayed limitation of palmar flexion of not more than 50 degrees (with onset of pain at 50 degrees), limitation of dorsiflexion of not more than 50 degrees (with onset of pain at 50 degrees), with no additional limitation of motion on repetitive motion testing.  No edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding movement was observed on clinical examination.  The primary symptom of the ganglion cyst is right wrist pain and tenderness.  The 2006 examination report shows that treatment of the recurring right ganglion cyst involved steroids.  X-rays of the right wrist were within normal limits.  The Veteran denied experiencing any overall functional impairment from this condition.  

The Board has considered the above evidence.  Although range of motion of the right wrist on objective testing does not meet the criteria for a compensable evaluation at any time during the pendency of the claim, and although there is no X-ray evidence indicating the presence of actual arthritis in the right wrist, the Board nevertheless finds that the objective presence of ganglion cyst at the site of the right wrist is itself sufficiently analogous to a degenerative process involving this joint.  As there is objectively demonstrated pain on motion of the right wrist associated with this ganglion cyst, and as both these conditions were present since at least the date the Veteran's entitlement to VA compensation arose on October 1, 2006, the Board finds that these findings more closely approximate the criteria for a 10 percent evaluation on the basis of pain on motion due to degenerative joint disease as contemplated in Diagnostic Code 5003.  See 38 C.F.R. § 4.7 (2012).  Therefore, an initial 10 percent evaluation for recurring right ganglion cyst from October 1, 2006, is granted.  However, as the clinical evidence does not demonstrate limitation of motion of the right wrist to a compensable degree as contemplated in Diagnostic Code 5215, or the presence of ankylosis of the right wrist associated with the right ganglion cyst as contemplated in Diagnostic Code 5214, the Board finds no basis to assign an evaluation higher than 10 percent at any time during the pendency of this claim, either before or after December 10, 2009.  Therefore, to the extent that the Veteran seeks an evaluation greater than 10 percent for recurring right ganglion cyst, his appeal in this regard must be denied.

(b.)  Entitlement to an initial compensable evaluation for left wrist scar secondary to recurring ganglion cyst prior to December 10, 2009, and an evaluation greater than 10 percent for left wrist scar secondary to recurring ganglion cyst from December 10, 2009

The Veteran's service medical records reflect that he underwent surgery for removal of a ganglion cyst from his left wrist.  He is now service-connected for the residuals of this surgical procedure, which are primarily manifested by a scar.  The residuals are rated as analogous to a benign skin neoplasm under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2012), which directs that the residual be rated under the criteria for non-facial scars or on the basis of limitation of function of the affected part.  

The applicable criteria to the facts of this claim are contained in 38 C.F.R. § 4.118, Diagnostic Code 7804 (2012), which provides for the assignment of a 10 percent evaluation for one or two scars that are unstable or painful.  Evaluations above 10 percent in this Code are assigned for when there are at least three or more scars. 

If the left wrist scar were to be rated on the basis of limitation of function, the rating criteria provides that limitation of motion of the major and minor wrist with dorsiflexion less than 15 degrees warrants the assignment of a 10 percent evaluation.  Limitation of motion of the major and minor wrist with palmar flexion limited in line with the forearm warrants the assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).  To be rated above 10 percent requires a clinical demonstration of ankylosis of the affected wrist joint.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2012).

The pertinent clinical evidence shows that, between October 1, 2006 and December 9, 2009, the Veteran's surgical residuals of his left wrist, status post ganglion cyst removal, was manifested by a single elevated scar measuring 4.0 centimeters by 0.2 centimeters with disfigurement and keloid formation, hyperpigmentation, and abnormal texture affecting an area of less than 6.0 square inches.  No tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, or hypopigmentation was objectively observed and the left wrist scar did not produce any actual functional impairment of the left wrist.  X-ray of the left wrist revealed normal findings.  No time lost from work was attributed to the left wrist scar.

VA examination conducted on December 10, 2009, shows that the Veteran reported that his left wrist scar was painful and produced limited movement of his left wrist.  Objective examination revealed the left wrist scar was as physically described in the prior examination of 2006, with left wrist dorsiflexion to not more than 30 degrees (with onset of pain at 30 degrees), with no additional limitation of motion following repetitive motion testing.  Palmar flexion of the left wrist was to not more than 50 degrees (with onset of pain at 50 degrees), with no additional limitation of motion following repetitive motion testing.  Repetitive left wrist use produced pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner noted that the left ganglion cyst was a recurring condition.

At his hearing before the Board in September 2012, the Veteran testified, in pertinent part, that he experienced tenderness and pain associated with his residual left wrist scar, status post left ganglion cystectomy, particularly when fluid built up at the site of the excised cyst, ever since the actual date that the surgical procedure was performed in service, with continuity of such symptoms thereafter to the present day.

The Board has considered the Veteran's hearing testimony and finds that he is competent to testify as to his perceived symptoms of pain associated with his left wrist scar and that his testimony in this regard is also credible as to time of onset and duration of his left wrist scar pain.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, notwithstanding the clinical evidence indicating no such painful symptoms associated with the left wrist scar prior to December 10, 2009, the Board will confer the benefit of the doubt on the Veteran and find that a painful left wrist scar, residual of surgery for a ganglion cystectomy, was present during the pendency of the claim from October 1, 2006.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His left wrist scar has therefore met the criteria for a compensable 10 percent initial evaluation under Diagnostic Code 7804 and the Board will allow for the assignment of this rating, effective from October 1, 2006 to the present.  However, as the clinical evidence does not demonstrate the presence of three or more painful scars associated with the left ganglion cystectomy, or otherwise demonstrate limitation of motion of the left wrist to a compensable degree as contemplated in Diagnostic Code 5215, or the presence of ankylosis of the left wrist associated with the residuals of removal of the recurring left ganglion cyst as contemplated in Diagnostic Code 5214, the Board finds no basis to assign an evaluation higher than 10 percent at any time during the pendency of this claim.  Therefore, to the extent that the Veteran seeks an initial evaluation greater than 10 percent for residuals of removal of the recurring left ganglion cyst, his appeal in this regard must be denied.

The Board notes at this juncture that, as of the December 10, 2009 examination, the Veteran was clinically noted to have limited motion and movement of his left wrist associated with his residual scar from the left ganglion cystectomy.  In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that where symptomatology of a service-connected disability can be attributed to separate and distinct problems, each may be separately rated and then combined.  In Esteban, the veteran had injury residuals to his face, with scars, injury to facial muscles, and disfigurement, which were all rated as 10 percent disabling.  The Court held in the Esteban case that the veteran was entitled to combine the 10 percent rating for disfigurement with an additional 10 percent rating for tender and painful scars, and a third 10 percent rating for facial muscle injury interfering with mastication.  Similarly, it is not in violation against the rule against pyramiding addressed in 38 C.F.R. § 4.14 (2012) for the Board to consider assigning a separate evaluation for limitation of motion of the left wrist on the basis of the postoperative scar.  However, as the clinical evidence does not demonstrate limitation of motion of the left wrist to a compensable degree as contemplated in Diagnostic Code 5215, or the presence of ankylosis of the left wrist associated with the residuals of removal of the recurring left ganglion cyst as contemplated in Diagnostic Code 5214, the Board finds no basis to assign an additional separate compensable evaluation after December 10, 2009.  (Unlike the ganglion cyst of his right wrist, the clinical evidence does not indicate that the Veteran's left wrist scar is analogous to, or does it represent an actual degenerative process of his left wrist joint.)
   
 (c.)  Entitlement to an initial compensable evaluation for left knee scar, residual of left ACL reconstruction, prior to December 10, 2009, and an evaluation greater than 10 percent for left knee scar, residual of left ACL reconstruction, from December 10, 2009

As previously noted, the Veteran underwent reconstructive surgery during active duty to repair a damaged ACL of his left knee following a sports-related injury.  He is service-connected for the residual scar from this surgery.  His scar is rated under the criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides for the assignment of a 10 percent evaluation for one or two scars that are unstable or painful.  Evaluations above 10 percent in this Code are assigned for when there are at least three or more scars.  

As relevant, the evidence pertinent to the period prior to December 10, 2009, shows that the surgical scar of the Veteran's left knee, status post ACL repair, is described as elevated and measuring approximately 6.0 centimeters by 0.3 centimeters with keloid formation, hyperpigmentation, and abnormal texture affecting an area of less than approximately 6.0 square inches.  No evidence of skin disease at the site of the scar, or tenderness, disfigurement, ulceration, adherence, instability, tissue loss, or hypopigmentation of the scar was clinically noted. 

VA examination conducted on December 10, 2009, shows that the Veteran's residuals of left knee ACL surgical repair were manifested by a linear scar measuring approximately 7.0 centimeters by 0.5 centimeters, which was painful on clinical assessment.  Otherwise, there was no breakdown of the scar tissue or adjacent skin, no underlying tissue damage, and no inflammation, edema, or keloid formation.  The scar itself was not deemed to be disfiguring and did not limit his left knee motion or otherwise produce any limitation of function of his left knee. 

On the basis of the clinical finding of a single painful left knee scar, residual of ACL repair surgery, the Veteran was awarded a 10 percent evaluation on the basis of Diagnostic Code 7804, effective December 10, 2009.

At his hearing before the Board in September 2012, the Veteran testified, in essence, that he experienced tenderness and pain associated with his residual left knee scar, status post ACL repair surgery, ever since the actual surgical procedure was performed in service, with continuity of such symptoms thereafter to the present day.

The Board has considered the Veteran's hearing testimony and finds that he is competent to testify as to his perceived symptoms of pain associated with his left knee scar and that his testimony in this regard is also credible as to time of onset and duration of his left knee scar pain.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, notwithstanding the clinical evidence indicating no such painful symptoms associated with the left knee scar prior to December 10, 2009, the Board will confer the benefit of the doubt on the Veteran and find that a painful left knee scar, residual of surgery for ACL repair, was present during the pendency of the claim from October 1, 2006.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His left knee scar has therefore met the criteria for a compensable 10 percent initial evaluation under Diagnostic Code 7804 and the Board will allow for the assignment of this rating, effective from October 1, 2006 to the present.  However, as the clinical evidence does not demonstrate that there were three or more painful scars associated with the service-connected left knee surgery, the Board finds no basis to assign an evaluation higher than 10 percent under Diagnostic Code 7804 for any time period during the pendency of this claim.  Therefore, to the extent that the Veteran seeks an initial evaluation greater than 10 percent for surgical residuals of left ACL repair, his appeal in this regard must be denied.

(d.)  Extraschedular consideration

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court additionally held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).  The Court has further held that VA was within its discretion to interpret 38 C.F.R. § 3.321(b)(1) as limiting consideration for extraschedular ratings to individual service-connected disabilities and not to multiple service-connected disabilities on a collective basis.  See Johnson v. Shinseki, No. 10-1785 (Vet. App. Mar. 27, 2013)  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected recurring right wrist ganglion cyst and residual scar from removal of a left ganglion cyst have presented such an unusual or exceptional disability picture at any time from October 1, 2006 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2012).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for his recurring right wrist ganglion cyst or residual scar from removal of a left ganglion cyst and has not reported losing any days of work on account of these disabilities.  The criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Code 5003-5020, and 38 C.F.R. § 4.118, Diagnostic Code 7804 adequately contemplate his present level of impairment from each of these disabilities.  As such, the Board cannot concede that the Veteran's recurring right wrist ganglion cyst or residual scar from removal of a left ganglion cyst, standing by themselves, causes marked interference with his employment.  Furthermore, the clinical evidence fails to show that the disability picture created by the recurring right wrist ganglion cyst or residual scar from removal of a left ganglion cyst is individually exceptional or unusual.  Having reviewed the record with these mandates in mind, the Board finds that the 10 percent initial ratings assigned to each wrist from October 1, 2006 adequately reflects the state of his impairment due to recurring ganglion cyst (or residuals of surgical removal thereof) for the period to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to these issues.

In addition, the Board finds that there is no evidence that the Veteran's service-connected residual scar from left ACL repair presents such an unusual or exceptional disability picture at any time from October 1, 2006 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2012).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for his left knee scar and has not indicated having lost any days of work on account of this disability.  The criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.118, Diagnostic Code 7804 adequately contemplate his present level of impairment from the left knee scar.  As such, the Board cannot concede that the left knee scar, standing by itself, causes marked interference with his employment.  Furthermore, the clinical evidence fails to show that the disability picture created by the residual scar from surgical repair of the left ACL is exceptional or unusual.  Having reviewed the record with these mandates in mind, the Board finds that the 10 percent rating assigned to the left knee scar from October 1, 2006 adequately reflects the state of his impairment for the period to which it is applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.


ORDER

An initial 10 percent evaluation (and no higher) for recurring right ganglion cyst from October 1, 2006 to December 9, 2009 is granted, subject to the statutes and regulations governing the payment of monetary awards.  

An evaluation greater than 10 percent for recurring right ganglion cyst from December 10, 2009 is denied.  

An initial 10 percent evaluation (and no higher) for left wrist scar secondary to recurring ganglion cyst from October 1, 2006 to December 9, 2009 is granted, subject to the statutes and regulations governing the payment of monetary awards.  

An evaluation greater than 10 percent for left wrist scar secondary to recurring ganglion cyst, to include assignment of a separate compensable evaluation for limitation of left wrist motion, from December 10, 2009 is denied.

An initial 10 percent evaluation (and no higher) for left knee scar, residual of left ACL reconstruction from October 1, 2006 to December 9, 2009 is granted, subject to the statutes and regulations governing the payment of monetary awards.  

An evaluation greater than 10 percent for left knee scar, residual of left ACL reconstruction, from December 10, 2009 is denied.


REMAND

Upon review and consideration of the evidence contained in the Veteran's claims file and the transcript of his oral testimony before the Board in September 2012, the Board finds that additional evidentiary development is warranted before it can properly adjudicate the issues of entitlement to an initial evaluation greater than 10 percent from October 1, 2006 to December 9, 2009, and an evaluation greater than 30 percent from December 10, 2009, for residuals of status-post left ACL reconstruction with DJD; entitlement to an initial compensable evaluation for chorioretinal scar of the left eye, and entitlement to an initial compensable evaluation for onychomycosis.

With respect to the issue of entitlement to an initial evaluation greater than 10 percent from October 1, 2006 to December 9, 2009, and an evaluation greater than 30 percent from December 10, 2009, for status-post residuals of left ACL reconstruction with DJD, the Board notes that, at his September 2012 hearing, the Veteran testified that his left knee disability has worsened since the time of his last VA examination, and he further stated that he now experiences instability of this knee.  Left knee instability was not detected during the latest medical assessment of his left knee, which was conducted over three years ago, on December 10, 2009.  However, the Veteran is competent to describe his perceived orthopedic symptomatology with regard to his left knee, and therefore it is entirely possible that instability of his left knee may now be present, as well as objective findings demonstrating that the severity of his left knee disability has increased.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  A remand is therefore warranted so that the Veteran can be scheduled for a contemporaneous medical examination to determine the current level of impairment associated with his left knee disability.  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination).  

With regard to the claim of entitlement to an initial compensable evaluation for a chorioretinal scar of the left eye, the Board observes that this disability is rated under the criteria contained in 38 C.F.R. § 4.79, Diagnostic Code 6011 (2012), which provides that a 10 percent evaluation may be assigned for retinal scars that produce an irregular, duplicated, enlarged, or diminished image, or the retinal scars may also be evaluated on the basis of associated visual impairment if this would result in a higher evaluation.  The Board notes that the ophthalmological examinations of record and the Veteran's own oral testimony before the Board indicate that he has impairment of his near-vision acuity in his left eye.  Although the Veteran attributes this visual acuity deficit to his service-connected chorioretinal scar, none of the ophthalmological treatment or examination reports of record specifically address this matter.  As the Veteran is not competent to state whether such a link exists due to his lack of training in ophthalmology [see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) & Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], and because the current clinical record presents no opinion that either links or disassociates the Veteran's service-connected left eye chorioretinal scar with the impaired near-vision of this eye, a remand is warranted for a medical examination to obtain an opinion from the appropriate specialist addressing this specific question.  [A medical examination and opinion obtained therefrom are considered adequate when they describe the disability at issue in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).]  

With regard to the issue of entitlement to an initial compensable evaluation for onychomycosis, the Board observes that the most recent pertinent VA medical examination conducted on December 10, 2009, found no functional impairment due to onychomycosis.  This disability has heretofore been rated under the criteria for evaluating a topical skin disorder (dermatophytosis/dermatitis) contained in 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2012).  However, the Veteran's competent testimony at his September 2012 hearing indicates that he presently experiences actual functional impairment due to bilateral foot pain and foot sensitivity when walking, which he associates with his onychomycosis.  As it must now be clinically determined whether or not this subjective symptom is, in fact, an aspect of the Veteran's service-connected onychomycosis; as this functional impairment may indicate a worsening of his skin disorder; and as it has been over three years since the latest pertinent medical examination of record, a remand for a new examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Moreover, as additional medical records may be obtained in the course of this remand that provide a clearer picture as to the severity of the above disabilities during the pendency of the claim, the Board will hold in abeyance further adjudication of the staged rating periods pertinent to the above claims, pending this evidentiary development.   Furthermore, to the extent that the Board must consider the issue of entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(a) in conjunction with the above claims for increased ratings, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that any consideration for a TDIU on the merits must be held in abeyance pending resolution of the remaining inextricably intertwined increased rating issues that are still in appellate status. 

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain the names and addresses of all medical care providers, both VA and non-VA, who treated the Veteran's left knee, the chorioretinal scar of his left eye, and his bilateral onychomycosis, since October 1, 2006 (the effective date of the initial ratings assigned to these service-connected disabilities). After obtaining the appropriate releases, those records not already associated with the evidence should be obtained for inclusion in the evidence. All attempts to procure records should be documented in the file. If records identified as relevant by the Veteran cannot be obtained, a notation to that effect should be made in the file. The Veteran is to be notified of unsuccessful efforts in this regard, to include providing him with the opportunity to obtain and submit those records for VA review. 

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to ascertain the current nature and extent of his service-connected residuals of status-post left knee ACL reconstruction with DJD.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A  notation to the effect that this review has taken place should be made in the evaluation report.

Any indicated diagnostic tests and studies must be accomplished.  In addition, 

(a)  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the range of motion of the Veteran's left knee (to include flexion and extension).  

The examiner should note the point at which motion becomes painful, if any, on flexion and extension.  Also, the extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the left knee is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the left knee is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

(b)  The examiner must also comment upon whether the service-connected left knee disability is manifested by recurrent subluxation or lateral instability and, if so, the examiner should objectively characterize it as being productive of slight, moderate, or severe impairment.

(c)  The examiner should make an objective determination as to whether the left knee disability is manifested by frequent episodes of joint "locking," pain, and effusion into the left knee joint.  

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

3.  Also, arrange for the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and extent of the service-connected chorioretinal scar of his left eye.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.

The examiner should present a detailed report as to his/her objective findings regarding the chorioretinal scar of the Veteran's left eye, including the following:

(a)  Does the left chorioretinal scar produce an irregular, duplicated, enlarged, or diminished image?

(b)  Is there objective evidence of visual impairment of the left eye?  If so, is it as likely as not that such visual impairment is etiologically associated with the service connected left chorioretinal scar? 

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  In addition, arrange for the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and extent of his service-connected bilateral onychomycosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.

The examiner should present a detailed report as to his/her objective findings regarding the Veteran's bilateral onychomycosis, including the following:

Are there symptoms, to include the Veteran's subjective complaints of bilateral foot pain and foot sensitivity, associated with the service-connected bilateral onychomycosis that produce actual functional impairment of the Veteran's feet when he is walking or standing on them?

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

5.  Notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims being remanded.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any or all of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, readjudicate the Veteran's claims of entitlement to an initial evaluation greater than 10 percent from October 1, 2006 to December 9, 2009, and an evaluation greater than 30 percent from December 10, 2009, for status-post residuals of left ACL reconstruction with DJD; entitlement to an initial compensable evaluation for chorioretinal scar of the left eye; and entitlement to an initial compensable evaluation for onychomycosis.

If the maximum benefit sought on appeal remains denied with regard to any of these above claims, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


